Citation Nr: 1753240	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 13, 2012.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1979 to March 1997.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In July 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In November 2014, this appeal was remanded for further development.  Specifically, the issue of entitlement to a TDIU on an extraschedular basis prior to March 13, 2012, was referred to the Director of Compensation Service and subsequently adjudicated by that office.  


FINDING OF FACT

The Veteran's service-connected back and knee disabilities rendered him unable to engage and retain substantially gainful employment as of May 1, 2008.


CONCLUSION OF LAW

The criteria for a TDIU effective May 1, 2008 have been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18 (2017).  


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  In the instant case, VA has complied with all duties necessary to assist the Veteran in substantiating the claims on appeal.  VA has obtained all identified and available service and post-service treatment records, and the issue of an earlier effective date for a TDIU has been fully developed.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims.

Extraschedular TDIU

The Veteran has a TDIU with an effective date of March 13, 2012.  The Veteran contends that he is entitled to an earlier effective date of May 1, 2008, on an extraschedular basis.  Specifically, at his July 2014 hearing, the Veteran indicated that he became unable to work due to his back and knee on May 1, 2008.  Additionally, in his July 2012 notice of disagreement, the Veteran indicated that Social Security Administration (SSA) records and treatment records from El Paso Orthopedic Group state that he has been unable to work due to his back disability since May 1, 2008.  The questions before the Board are therefore whether the Veteran is entitled to a TDIU prior to March 13, 2012.  

Prior to March 13, 2012, the Veteran was service connected for multiple disabilities but did not have a total rating of at least 70 percent.  The Veteran therefore did not meet the schedular requirements for a TDIU prior to March 13, 2012.  38 C.F.R. § 4.16(a).  However, as the record suggested that the Veteran may have been unable to maintain substantially gainful employment even prior to March 13, 2012, the appeal was referred to the Director of Compensation Service to determine if a TDIU was warranted on an extraschedular basis prior to March 13, 2012.  In April 2016, the Director of Compensation provided a negative response and indicated that while the record suggested that the Veteran had functional limitation prior to March 13, 2012, physical work was not impossible, and the Veteran could perform sedentary work.  

Analysis

Having reviewed the record, the Board finds that the Veteran was not able to secure or follow substantially gainful employment as a result of his service-connected disabilities prior to March 13, 2012.  

Here, the evidence of record is consistent that the Veteran's back and knee conditions, for which he is service-connected, inhibited his ability to work prior to March 13, 2012.  A September 2008 primary care note from El Paso VA Independent Outpatient Clinic indicates that the Veteran stopped working in May 2008 due to chronic low back pain.  A September 2008 private opinion from El Paso Orthopedic Surgery Group indicates that the Veteran had significant restrictions of his trunk mobility and flexibility with decreased lifting and repetitive capacity, all of which jeopardize him in performing his job duties as a corrections officer.  The opinion also indicates that an FCE had been conducted to help document the Veteran's restrictions.  The doctor indicated that the Veteran presented with good efforts during the FCE and that there were no indications of any clinical inconsistencies or magnification of symptoms.  The Board notes that the FCE report is attached to the September 2008 letter and does indicate functional limitations but good effort by the Veteran.  

In November 2008, the Veteran underwent a VA examination for his back, knees, and feet.  The VA examiner indicated diagnoses for degenerative disc disease of the spine with radiculopathy of the left lower extremity, osteoarthritis of the left knee, and mild bilateral pes planus.  While the VA examiner did not explicitly address the issue of whether the Veteran's service-connected disabilities impair his ability to work, he noted that the Veteran was out of work in 2008 for 3 months following a fusion of his lower back.  The VA examiner noted that the Veteran had returned to work at that time with limitations of not lifting over 15 pounds and no prolonged walking or sitting for over 15 minutes.  The VA examiner also indicated that the Veteran was absent from work at least six weeks in the previous 12 months due to his back pain and also had a mandatory retirement due to permanent restrictions from his doctor regarding his back.  As to the Veteran's knee and feet disabilities, the November 2008 VA examiner indicated that the Veteran has pain in his knee when he tries to descend down stairs and has flare ups with prolonged walking.  The VA examiner indicated that the Veteran's flat feet cause on and off pain, which is especially aggravated with walking.  The VA examiner indicated that the flat feet had not affected the Veteran's job as he had "learned to live with it."

The Board finds both the September 2008 private opinion and November 2008 VA opinion probative.  Both examiners physically examined the Veteran and assessed his physical capabilities in accordance with his history of back procedures and current (at that time) pain and functional limitations.  The opinions are also consistent with the information provided by the Veteran in his June 2008 Application for Increased Compensation Based on Unemployability.  In his application, the Veteran indicated that he last worked as a correctional officer in May 2008 and had to leave due to his service-connected back disability.

Additionally, an April 2011 SSA decision found that the Veteran had been disabled as of May 1, 2008, due to impairments so severe he could not perform any work existing in significant numbers in the national economy.  While not dispositive, the Board finds this decision probative as it is in line with the overall record.  As mentioned, the November 2008 VA examiner indicated that the Veteran had missed 6 weeks of work in the previous 12 month time period due to his back.     

Given the probative evidence, the Board finds that prior to March 13, 2012, the Veteran's service-connected back and knee disabilities inhibited his ability to maintain substantially gainful employment in a physical or sedentary work environment.  As to physical work, the record supports that the Veteran's back and knee issues made full time physical work highly difficult as he had issues with prolonged walking or standing or lifting anything heavy.  Furthermore, the Veteran worked as a correctional officer, which requires competent physical ability at a moment's notice.  While the Veteran did return to work at one point in 2008, he did so with physical limitations.  He was also eventually placed on permanent limitations due to his back.  Additionally, when he was working prior to March 13, 2012, the Veteran had a history of missed work due to his back pain.  As such, the Board finds that prior to March 13, 2012, the Veteran could not perform physical tasks commensurate with his work history on a basis that would allow him to maintain substantially gainful employment.  

As to sedentary work, the Board acknowledges the assertion by the Director and Compensation that sedentary work was not ruled out for the Veteran prior to March 13, 2012.  At the outset, the Board notes that the decision of the Director of Compensation is evidence but not dispositive on the Board's decision.  See Wages v. McDonald, 27 Vet.App. 233, 239 (2015) (holding that a decision of the director of the Compensation Service concerning entitlement to TDIU on an extraschedular basis is not evidence and it is legal error for the Board to assign weight to the director's decision in reaching its own conclusion on entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b)); see also Kuppamala v. McDonald, 27 Vet. App. 443, 458 (2015) (the Board reviews the entirety of the Director's decision de novo and is thus authorized to assign an extraschedular rating when appropriate).  

Here, the record reflects an October 2009 letter sent from the Department of Labor to the Veteran's private physician acknowledging the Veteran's physical limitations and inquiring whether he could perform the sedentary tasks of a host, cashier, or information clerk.  In October 2009, the Veteran's doctor provided a response explicitly stating that the Veteran also could not perform these jobs.  The doctor explained that at that juncture, the Veteran was not able to perform those duties because he was having difficulty standing or walking for any prolonged period of time.  The doctor indicated that it seemed that the Veteran had an acute exacerbation of his back pain and was being placed on Prednisone and sent to physical therapy.  The doctor also noted that the Department of Labor was authorized to recall the Veteran and perform whatever noninvasive test deemed necessary in order to assess the proper limitations in which the Veteran could work.  

The Board finds this October 2009 letter highly probative.  The doctor explained why the Veteran's back disability disallowed him to perform even a sedentary job consistently and provided medical authorization for the Veteran to be independently examined.  The doctor's indications regarding the Veteran's medication is also consistent with assertions made by the Veteran that the dosage of his medication made it even more difficult for him to perform any type of full time work.  Additionally, as mentioned, the Veteran was unable to maintain one physical position for a prolonged period, including sitting, which would make sedentary work difficult.  Thus, in light of the most probative evidence, the Board finds that the Veteran was also not able to follow any substantially gainful sedentary work prior to March 13, 2012.  

Accordingly, the Board finds that the Veteran's overall disability picture impaired his ability to obtain and follow substantially gainful employment as of May 1, 2008 on an extra-schedular basis.  

As the Board has granted a TDIU prior to March 13, 2012, the remaining issue on appeal is the appropriate effective date.  The Veteran contends that he is entitled to an effective date of May 1, 2008, as this is the date his back condition disabled him from working.  

A claim for a TDIU is considered a claim for an increase.  In assigning effective dates for increases, except as provided in paragraph § 3.400(o)(2) and § 3.401(b), the effective date is date of receipt of claim or date entitlement arose, whichever is later.  As an exception to this general rule, § 3.400(o)(2) provides that the effective date is the earliest date of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within one year from such date; otherwise the effective date is the date of claim.  

In the instant case, private treatment records, SSA records, and the Veteran's credible statements are consistent in indicating that his service-connected back disability impaired his ability to work dating back to May 1, 2008.  As such, the Board concedes that it is factually ascertainable based on the overall record that the Veteran's back disability increased as of May 1, 2008.  The Veteran also filed his claim for an increase within a year of this date on June 24, 2008.  

As the claim for an increase was filed within a year of the date an increase in the disability was factually ascertainable, the appropriate effective date is the date it was factually ascertainable that the disability had increased, May 1, 2008.  38 C.F.R. § 3.400(o)(2).    


ORDER

Entitlement to a TDIU effective May 1, 2008, is granted.  






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


